Title: Enclosure: Lafayette to an Unidentified Correspondent, 22 May 1814
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Unknown


            Monsieur

Paris
22. Mai
1814.
            J’ai eu
la bonne idée de me prévaloir des droits que me donnent mes Sentiments pour
vous, votre amour du bien public, et votre affection pour la gloire de
l’Empereur Alexandre; ce Secret sera d’autant mieux gardé que je connais votre
répugnance à vous mêler d’affaires etrangères à votre païs.
            Voici une note que j’ai demandée à Mr
Crawford digne Ministre des Etats Unis. Il s’est adressé à Mr le Cte de
Neselrode pour être présenté à l’Empereur et n’a pas eu de réponse. J’ai voulu
qu’il pût au moins faire, comme Simple Citoyen, le peu qui dépend de nous.
            Sa note etablit l’etat de la question
jugée d’ailleurs par le refus qu’ont fait les anglais de la médiation de leur
Auguste allié tandis que les Etats Unis S’etaient emprêssés de lui envoyer des
Négociateurs choisis dans les deux partis nationaux
            On y voit 1o Que les
Américains Sont restés en Arriere de ce que Catherine Seconde et les autres
puissances avaient cru nécessaire à l’Indépendance de tous les peuples.
            2o Que le Sistême des blocus imaginaires
n’etait pas soutenable et que les Anglais ont rapporté, depuis la déclaration
de guerre, leurs Vexatoires ordres du Conseil
            3o Que la presse des matelots sur des bâtimens
neutres, au gré du premier officier Anglais etait d’autant plus intolérable que
tandis que tout matelot étranger Se trouve naturalisé, malgré lui, en
angleterre, par deux ans de Navigation, il faut, pour etre naturalisé en
Amérique, cinq années de résidence à terre; les Americains ont même offert de
nouvelles précautions pour prévenir les Contraventions à Cette Loi.
            
            Mais ce qu’on y voit de plus important pour le moment actuel,
c’est que la paix Européenne met fin à l’exercice de ces deux prétentions
Britanniques, les blocus extensifs et la presse des matelots en pleine mer
            Les Américains ont pris plus de terrain qu’ils n’en ont perdu; ils rentreront volontiers dans les limites respectives; Il serait non
seulement ridicule mais coupable de leur demander plus; car ce ne pourrait
etre qu’avec le projet d’entretenir l’humeur guerriere des Sauvages et de
Contrarier les mesures adoptées pour leur Civilisation.
            Il
parait que d’anciens souvenirs d’une lutte favorable à la liberté du nouveau
monde, des blessures d’amour propre dans les combats maritimes de la guerre
présente, quelques intérêts de monopole ou de Captures qui ne Sont pas les
vrais intérêts de l’angleterre y ont fomenté une disposition contraire à cette
paix Si facile, puisque toutes les causes de litige Se trouvent anéanties par
le fait
            L’Empereur Alexandre peut et par conséquent doit
completter en cette occasion Sa noble fonction de pacificateur. Celui qui
ramenant la gloire à Sa vraie source et la puissance à son légitime usage ne
s’est placé à la tête du genre humain que pour en rechercher les droits et le
bonheur, ne mettra pas hors de sa bienfaisante influence un peuple le plus
libre et le plus heureux de la terre, dont les intérêts sont Communs avec ceux
de la Russie, et dont le voeu unanime a été de s’abandonner à Sa médiation.
            Agréez,
Monsieur, l’assurance de ma haute Considération et de mon Sincère
attachement.Signé
Lafayette
           
            Editors’ Translation
            
              Sir 
Paris
22. May
1814.
              I had
the clever idea of taking advantage of the rights that my feelings for you, your
love of the public good, and your affection for the glory of the Emperor
Alexander give me; this secret will be all the better kept as I am aware of your aversion
to meddling in the affairs of countries outside of your own.
              Here is a note that I requested from Mr.
Crawford, worthy minister of the United States. It was addressed to the Count von Nesselrode for presentation to the emperor but received no reply. I
wanted him, as a simple citizen, to at least do the little that we can do.
              His note establishes
the state of the question, judged, moreover, on the basis of the British refusal of the mediation of
their august ally, while the United States lost no time in sending him
negotiators chosen from among the two national parties
              One can see, first of all, that the Americans have
stopped short of what Catherine II and other powers had believed to be necessary for the independence of all peoples.
              Second, that the system of imaginary blockades could not be sustained and that, since the declaration of war, the English have
reimposed their vexatious Orders in Council
              Third, that the impressment of sailors on neutral
ships, at the whim of the first English officer they encounter, was all the more intolerable because,
while any foreign sailor is naturalized in England, in spite of himself, after two
years at sea, he must live for five years on land to be naturalized in America; the Americans have even offered new precautions to prevent violations of this law.
              But, more importantly, it is now clear that the European peace puts an end to these two British
pretensions of extensive blockades and the impressment of sailors at sea
              The Americans have taken more territory than they have lost; they will
gladly retire within their original borders; it would be not only ridiculous but
unfair to ask more of them, since doing so would only serve to encourage
the bellicosity of the savages and thwart the measures taken to civilize
them.
              It appears that old memories of the successful struggle to secure the liberty of the New World, hurt feelings arising from the naval battles of the present war, and monopolistic interests or those relating to the capture of American ships, which are not the true interests of
England, have fomented a disposition contrary to the easy reestablishment of peace, as all the causes of the dispute are, in fact, eliminated
              Emperor Alexander can and therefore must on this
occasion undertake the noble function of peacemaker. He who has returned glory to its true
source and power to its legitimate use, who has placed himself at the head of
mankind only in order  to seek its rights and happiness, such a man will
not exclude from his beneficial influence the most free and happy people
on earth, whose interests are the same as Russia’s and whose
unanimous wish has been to surrender itself to his mediation.
              Please be
assured, Sir, of my highest consideration and my sincere
attachment.Signed
Lafayette
            
          